              Case 1:19-cv-00961-JRN Document 6 Filed 12/02/19 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                           FOR THER WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

 JONATHAN A. AYRES,                                 §
                                                    §
      Plaintiff,                                    §
                                                    §
 v.                                                 §                  Case No. 1:19-cv-00961-JRN
                                                    §
 AFNI, INC.,                                        §
                                                    §
      Defendant.                                    §

                     DEFENDANT AFNI, INC.’S ANSWER TO COMPLAINT

         Defendant AFNI, Inc. (“Defendant”) files its Answer to Plaintiff Jonathan A. Ayres

(“Plaintiff”)’s Complaint as follows:

                                     NATURE OF THE ACTION

         1.        Defendant admits Plaintiff’s action is filed pursuant to the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and the Texas Debt Collection Act, Tex. Fin.

Code Ann. § 392 et seq. (“TDCA”). Defendant denies any violation occurred.

                                    JURISDICTION AND VENUE

         2.        Defendant lacks knowledge or information sufficient to form a belief about the truth

of Paragraph 2; therefore, it denies the same.

         3.        Defendant admits that at times it conducts business in the Western District of Texas.

Defendant lacks knowledge or information sufficient to form a belief about the truth of the

remainder of Paragraph 3; therefore, it denies the same.




DEFENDANT’S ANSWER                                                                            Page 1 of 6
371.0012 Answer
              Case 1:19-cv-00961-JRN Document 6 Filed 12/02/19 Page 2 of 6




                                              PARTIES

         4.       Defendant lacks knowledge or information sufficient to form a belief about the truth

of Paragraph 4; therefore, it denies the same.

         5.       Defendant admits that it is an Illinois corporation and that at times it acts as a

consumer collection agency. Defendant lacks knowledge or information sufficient to form a belief

about whether it acted as a debt collector as defined by the relevant statutes in this case; therefore,

it denies the same.

         6.       Defendant admits that as a corporation, it must act through its agents, employees,

etc., but only insofar as the actions are within in their authority.

                          FACTS SUPPORTING CAUSES OF ACTION

         7.       Defendant lacks knowledge or information sufficient to form a belief about the truth

of Paragraph 7; therefore, it denies the same.

         8.       Defendant lacks knowledge or information sufficient to form a belief about the truth

of Paragraph 8; therefore, it denies the same.

         9.       Defendant lacks knowledge or information sufficient to form a belief about the truth

of Paragraph 9; therefore, it denies the same.

         10.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of Paragraph 10; therefore, it denies the same.

         11.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of Paragraph 11; therefore, it denies the same.

         12.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of Paragraph 12; therefore, it denies the same.




DEFENDANT’S ANSWER                                                                           Page 2 of 6
371.0012 Answer
             Case 1:19-cv-00961-JRN Document 6 Filed 12/02/19 Page 3 of 6




         13.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of Paragraph 13; therefore, it denies the same.

         14.      Defendant denies Paragraph 14.

         15.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of Paragraph 15; therefore, it denies the same.

         16.      Defendant denies Paragraph 16.

         17.      Defendant denies Paragraph 17.

         18.      Defendant denies Paragraph 18.

         19.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of Paragraph 19; therefore, it denies the same.

         20.      Defendant denies Paragraph 20.

         21.      Defendant denies Paragraph 21.

                                              COUNT I

         22.      Defendant incorporates the preceding paragraphs as though fully restated herein.

         23.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of Paragraph 23; therefore, it denies the same.

         24.      Defendant admits that at times it acts as a debt collector as defined by the FDCPA.

Defendant lacks knowledge or information sufficient to form a belief about the truth of the

remainder of Paragraph 24; therefore, it denies the same.

         25.      Defendant admits that at times it collects debts due to others. Defendant lacks

knowledge or information sufficient to form a belief about the truth of the remainder of Paragraph

25; therefore, it denies the same.




DEFENDANT’S ANSWER                                                                          Page 3 of 6
371.0012 Answer
             Case 1:19-cv-00961-JRN Document 6 Filed 12/02/19 Page 4 of 6




         26.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of Paragraph 26; therefore, it denies the same.

         27.      Defendant denies Paragraph 27 as an incomplete and/or inaccurate statement of

law.

         28.      Defendant denies Paragraph 28.

         29.      Defendant denies Paragraph 29.

         30.      Defendant denies Paragraph 30 as an incomplete and/or inaccurate statement of

law.

         31.      Defendant denies Paragraph 31 as an incomplete and/or inaccurate statement of

law.

         32.      Defendant denies Paragraph 32.

         33.      Defendant denies Paragraph 33 as an incomplete and/or inaccurate statement of

law.

         34.      Defendant denies Paragraph 34.

         35.      Defendant denies Paragraph 35.

         Defendant denies Plaintiff’s Prayer for Relief and its subparts, and denies Plaintiff is

entitled to any relief or damages.

                                              COUNT II

         36.      Defendant incorporates the preceding paragraphs as though fully restated herein.

         37.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of Paragraph 37; therefore, it denies the same.




DEFENDANT’S ANSWER                                                                          Page 4 of 6
371.0012 Answer
             Case 1:19-cv-00961-JRN Document 6 Filed 12/02/19 Page 5 of 6




         38.      Defendant admits that at times it acts as a debt collector and a third party debt

collector as defined by the TDCA. Defendant lacks knowledge or information sufficient to form a

belief about the truth of the remainder of Paragraph 38; therefore, it denies the same.

         39.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of Paragraph 39; therefore, it denies the same.

         40.      Defendant denies Paragraph 40 as an incomplete and/or inaccurate statement of

law.

         41.      Defendant denies Paragraph 41.

         42.      Defendant denies Paragraph 42.

         43.      Defendant denies Paragraph 43 as an incomplete and/or inaccurate statement of

law.

         44.      Defendant denies Paragraph 44.

         Defendant denies Plaintiff’s Prayer for Relief and its subparts, and denies Plaintiff is

entitled to any relief or damages.

                                           JURY DEMAND

         45.      Defendant admits Plaintiff demands a trial by jury.

                                     AFFIRMATIVE DEFENSES

         46.      Any violation, if it occurred, was the result of a bona fide error.

         47.      Plaintiff’s damages, if any, are the result of the actions of third parties over whom

Defendant has no control.

         48.      Plaintiff’s damages, if any, were pre-existing damages not caused by Defendant.

         49.      Plaintiff has failed to mitigate damages, if any.

         50.      Plaintiff proximately caused his own damages, if any.



DEFENDANT’S ANSWER                                                                           Page 5 of 6
371.0012 Answer
             Case 1:19-cv-00961-JRN Document 6 Filed 12/02/19 Page 6 of 6




         51.      Plaintiff has failed to state a claim against Defendant upon which relief can be

granted.

         52.      Plaintiff has not suffered a concrete, injury-in-fact.

         Considering the above, Defendant AFNI, Inc. respectfully request that this Court dismiss

all claims against it.

Dated: December 2, 2019                          Respectfully submitted,

                                                 MALONE FROST MARTIN PLLC
                                                 /s/ Robbie Malone
                                                 ROBBIE MALONE
                                                 State Bar No. 12876450
                                                 Email: rmalone@mamlaw.com
                                                 EUGENE XERXES MARTIN, IV
                                                 State Bar No. 24078928
                                                 Email: xmartin@mamlaw.com
                                                 MALONE FROST MARTIN PLLC
                                                 NorthPark Central, Suite 1850
                                                 8750 North Central Expressway
                                                 Dallas, Texas 75231
                                                 T: 214-346-2630 | F: 214-346-2631
                                                 COUNSEL FOR DEFENDANT AFNI, INC.

                                    CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the above and foregoing has been
electronically filed via CM/ECF which will automatically send email notification of such filing
to the following known counsel of record on this 2nd day of December, 2019, to:
         Nathan C. Volheim
         Taxiarchis Hatzidimitriadis
         Sulaiman Law Group, Ltd.
         2500 South Highland Ave., Suite 200
         Lombard, Illinois 60148
         nvolheim@sulaimanlaw.com
         thatz@sulaimanlaw.com

         COUNSEL FOR PLAINTIFF


                                                   /s/ Robbie Malone
                                                   ROBBIE MALONE

DEFENDANT’S ANSWER                                                                      Page 6 of 6
371.0012 Answer
